In the
    United States Court of Appeals
                For the Seventh Circuit
No. 13-2939

BENJAMIN CARLOS RUIZ-CABRERA,
                                                      Petitioner,

                                v.


ERIC H. HOLDER, JR.,
Attorney General of the United States,
                                                     Respondent.

                Petition for Review of an Order of
                the Board of Immigration Appeals.
                           A089-276-407


      ARGUED MARCH 5, 2014 — DECIDED APRIL 8, 2014


   Before EASTERBROOK, MANION, and HAMILTON, Circuit
Judges.
    HAMILTON, Circuit Judge. Petitioner Benjamin Ruiz-Cabrera
is a Mexican citizen who fears harm from his physically
abusive and politically active wife back in Mexico. He
challenges the denial of his applications for withholding of
removal and protection under the Convention Against Torture.
He maintains that his wife and her political allies will target
him for persecution based on his proposed particular social
2                                                   No. 13-2939

group: “persons who face persecution by corrupt
governmental and law enforcement authorities instigated by
a politically connected spouse.” He also asserts he will be
persecuted for imputed political opinions in opposition to or
in support of his wife’s political party.
    We deny Ruiz-Cabrera’s petition. The Board of Immi-
gration Appeals did not err by finding that he failed to identify
a valid “particular social group” within the meaning of the
statutes authorizing asylum and withholding of removal. See
8 U.S.C. § 1101(a)(42)(A) (defining “refugee”), § 1158(b)(1)(A)
(authorizing asylum); § 1231(b)(3)(A) (requiring withholding
of removal if alien’s “life or freedom would be threatened in
that country because of the alien’s race, religion, nationality,
membership in a particular social group, or political opinion”).
In addition, substantial evidence supports the Board’s
determinations that Ruiz-Cabrera did not show imputed
political opinion or a likelihood of torture.
I. Factual and Procedural Background
     Ruiz-Cabrera entered the United States without inspection
(i.e., unlawfully) in 2001. He came to the attention of
immigration authorities in 2009 after an arrest. He conceded
removability, but he applied for withholding of removal under
8 U.S.C. § 1231 saying that he feared returning to Mexico
because of threats and mistreatment by his wife, who holds a
local office as a member of Party of the Democratic Revolution
(PRD). Ruiz-Cabrera stated in his application that he feared his
wife would “use her political influence to have people close to
her cause me harm, including torture at the hands of Mexican
law enforcement.” He sought relief based on imputed political
No. 13-2939                                                   3

opinion (opposition to the PRD) and membership in a
particular social group, which he defined as “individuals who
face persecution by corrupt governmental and law
enforcement authorities instigated by a politically connected
spouse.” He also applied for protection under the Convention
Against Torture. See 8 C.F.R. § 1208.16(c).
    At his hearing before an immigration judge, Ruiz-Cabrera
recounted experiences that led him to fear his wife. The two
had begun dating in 1989, had three sons over the next seven
years, and married in 2000. Ruiz-Cabrera testified that
throughout the 1990s, his wife would often become violent
(throwing stones and other objects at him) and twice urged
men to fight him, publicly asserting that he had abused her.
Though he was able to defuse those confrontations,
Ruiz-Cabrera singled out a particularly frightening incident in
1996 or 1997 when someone fired two shots at him. He believes
the shots were fired by the brother of a neighbor with whom
his wife accused him of having an affair. Ruiz-Cabrera said
that he agreed to marry his wife in 2000 “to keep [his] children
secure.” He entered the United States illegally a year later,
though, leaving behind his sons—then ages 10, 9, and 5. He
had not told his wife or children of his plans. When he called
her from the United States, she threatened to have him
extradited back to Mexico.
    To substantiate his fears that his wife would use her
political connections to harm him, Ruiz-Cabrera testified about
two encounters in 2002 with Mexican police. First, during an
eight-month return to Mexico, police detained him based on
his wife’s false accusation that he had groped her. The police
had him stand naked for five minutes while they visually
4                                                  No. 13-2939

examined him. He was released later that day only after his
wife dropped the charges. A few weeks later, his car was
pulled over by a police officer who he believed was trailing
him at his wife’s behest. The officer attempted to plant cocaine
in his pocket but let him go only after he paid a small bribe.
   The immigration judge found Ruiz-Cabrera’s testimony
(and corroborating telephonic testimony from his mother and
brother in Mexico City) to be credible but still denied his
applications for relief. The judge concluded first that
Ruiz-Cabrera had not proposed a valid social group because he
did not identify a shared characteristic aside from persecution.
The judge also found that Ruiz-Cabrera had not shown that he
would be harmed based on his membership in that group.
Rather, said the judge, his wife targeted him in “a personal
vendetta.”
    The judge then explained that Ruiz-Cabrera had not offered
any evidence to show that an alleged persecutor would impute
any political opinion to him. Finally the judge concluded that
Ruiz-Cabrera could not show a likelihood of torture because he
had not been injured and he had failed to show that his wife
had ever followed through on her threats. The Board of
Immigration Appeals adopted and affirmed the immigration
judge’s order with its own written opinion. We have
jurisdiction under 8 U.S.C. § 1252 to review the decision.
No. 13-2939                                                      5

II. Analysis
   A. “Particular Social Group”
    Where the Board has adopted the decision of the
immigration judge and added its own reasoning, we review
both decisions. Pouhova v. Holder, 726 F.3d 1007, 1011 (7th Cir.
2013); Mema v. Gonzales, 474 F.3d 412, 416 (7th Cir. 2007). We
must affirm the decision if it is supported by reasonable,
substantial, and probative evidence on the record considered
as a whole, and we may overturn it only if the record compels
a contrary result, 8 U.S.C. § 1252(b)(4)(B); INS v. Elias-Zacarias,
502 U.S. 478, 481 & n.1 (1992); Abraham v. Holder, 647 F.3d 626,
632 (7th Cir. 2011), or there has been a legal error, 8 U.S.C.
§ 1252(a)(2)(D); Sirbu v. Holder, 718 F.3d 655, 658–60 (7th Cir.
2013); Asani v. INS, 154 F.3d 719, 722–23 (7th Cir. 1998).
   The meaning of the flexible statutory term “particular social
group” is not self-evident from the statutory text. The Board of
Immigration Appeals has limited the concept to groups whose
membership is defined by a characteristic that is either
immutable or is so fundamental to individual identity or
conscience that a person ought not be required to change.
Matter of Acosta, 19 I. & N. Dec. 211, 233–34 (1985), overruled in
part on other grounds, Matter of Mogharrabi, 19 I. & N. Dec. 439,
441 (BIA 1987). Under the principles of Chevron, U.S.A., Inc. v.
Natural Resources Defense Council, Inc., 467 U.S. 837, 842–43
(1984), we defer to the Board’s interpretation of the statute.
See Escobar v. Holder, 657 F.3d 537, 542 (7th Cir. 2011); Lwin v.
INS, 144 F.3d 505, 511–12 (7th Cir. 1998).
   Ruiz-Cabrera contends that his proposed group is
cognizable because its members—people who fear harm from
6                                                    No. 13-2939

politically connected spouses—share the characteristic of being
married. He asserts that the identity of one’s spouse (or in the
case of divorce one’s former spouse) is an immutable
characteristic.
    The immigration judge and Board did not err by rejecting
this proposed group. The common characteristic shared by its
members is that they face persecution. Though a social group
does not “require[ ] complete independence of any relationship
to the persecutor,” Cece v. Holder, 733 F.3d 662, 671 (7th Cir.
2013) (en banc); see also Escobar, 657 F.3d at 545–46, the group
must be linked by something more than persecution.
See Jonaitiene v. Holder, 660 F.3d 267, 271–72 (7th Cir. 2011). As
Ruiz-Cabrera has framed the question, marriage is his
relationship to his alleged persecutor, not a characteristic
shared by all members of the proposed group. Ruiz-Cabrera
failed to identify any other shared characteristic. Moreover,
substantial evidence supports the immigration judge’s and
Board’s conclusion that his wife tried to hurt him out of
personal animosity. “A personal dispute, no matter how nasty,
cannot support an alien’s claim of asylum.” Marquez v. INS,
105 F.3d 374, 380 (7th Cir. 1997); see Wang v. Gonzales, 445 F.3d
993, 998 (7th Cir. 2006). Ruiz-Cabrera is not entitled to
withholding of removal based on persecution of a particular
social group.
    B. Imputed Political Opinion
   Ruiz-Cabrera next asserts that the Board and immigration
judge misinterpreted his claim that he would face persecution
on the basis of imputed political opinion. He seems to suggest
that two different and opposing types of political opinion will
No. 13-2939                                                     7

be imputed to him: first, PRD politicians see him as anti-PRD
because of his bad relationship with his wife, but second, drug
traffickers will “mistake his wife’s involvement in politics for
his own support for the government” and will target him on
that basis.
    The immigration judge reasonably found that Ruiz-Cabrera
failed to substantiate his claim that any political opinion would
be imputed to him based on his wife’s politics. It is not enough
to show that a family member holds a political opinion.
Ruiz-Cabrera also must show that an alleged persecutor would
impute that opinion to him. See N.L.A. v. Holder, No. 11-2706,
— F.3d —, —, 2014 WL 806954, at *6 (7th Cir. March 3, 2014);
Hassan v. Holder, 571 F.3d 631, 641–42 (7th Cir. 2009); Sankoh v.
Mukasey, 539 F.3d 456, 471–72 (7th Cir. 2008). The only
evidence Ruiz-Cabrera supplied on this theory was general
background evidence of drug violence and political corruption
in Mexico. Nothing in the record indicates that traffickers or
politicians are likely to connect him to his wife’s politics or to
target him for those reasons.
   Accordingly, the Board and immigration judge did not err
by denying Ruiz-Cabrera’s application for withholding of
removal under 8 U.S.C. § 1231(b)(3).
   C. Convention Against Torture
    With respect to his claim for protection under the
Convention Against Torture, Ruiz-Cabrera contends that the
Board erroneously limited its review to factual error when it
upheld the immigration judge’s conclusion that he had not
shown a likelihood that he would suffer harm constituting
torture. Nothing in the decision suggests that the Board so
8                                                    No. 13-2939

limited its review, and substantial evidence supports the
immigration judge’s conclusion that Ruiz-Cabrera did not
show that he would likely suffer harm so barbaric that it met
the definition of torture. See 8 C.F.R. § 1208.18(a)(2) (defining
torture as “an extreme form of cruel and inhuman treatment”);
Bathula v. Holder, 723 F.3d 889, 903–05 (7th Cir. 2013); Margos v.
Gonzales, 443 F.3d 593, 600 (7th Cir. 2006).
                                           PETITION DENIED.